       Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 1 of 11




            IN THE UNITED STATES DISTRICT COURT FOR
              THE MIDDLE DISTRICT OF PENNSYLVANIA
________________________________
                                   :
EMILY CAMERER                      :
Lock Haven, PA 17745               :
                                   :   CIVIL ACTION NO.
                       Plaintiff,  :
                                   :
           v.                      :   JURY TRIAL DEMANDED
                                   :
HUTCHINSON COMPANIES, LLC,         :
NORTHBRIDGE CONSTRUCTION           :
MANAGEMENT, LLC; &                 :
GEORGE HUTCHINSON                  :
333 Rose Street                    :
Williamsport, PA 17701             :
                       Defendants. :
________________________________   :

                                  COMPLAINT

   I. INTRODUCTION

      Plaintiff, Emily Camerer, brings this action against her former employers,

Hutchinson Companies, LLC, Northbridge Construction Management, LLC, and

George Hutchinson. Plaintiff was subjected to invidious sex discrimination and

sexual harassment. Defendants’ discriminatory conduct violated Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”), and

the Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq.

(“PHRA”). Plaintiff seeks all damages, including economic loss, compensatory

damages, punitive damages, attorneys’ fees and costs, and all other relief this Court
          Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 2 of 11




deems appropriate.

   II.        PARTIES

         1.     Plaintiff, Emily Camerer, is a female individual, residing in Lock

Haven, Pennsylvania.

         2.     Defendant Hutchinson Companies, LLC (“Defendant Hutchinson

Companies”) is a limited liability company, maintain a place of business located

333 Rose Street, Williamsport, Pennsylvania 17701.

         3.     Defendant Northbridge Construction Management, LLC (“Defendant

Northbridge”) is a limited liability company, maintain a place of business located

333 Rose Street, Williamsport, Pennsylvania 17701.

         4.     Defendant   George   Hutchinson    owns   Defendant    Hutchinson

Companies, LLC and Defendant Northbridge Construction Management, LLC, and

maintains a place of business located 333 Rose Street, Williamsport, Pennsylvania

17701.

         5.     At all times material hereto, Defendant Hutchinson Companies and

Defendant Northbridge acted by and through their authorized agents, servants,

workmen, and/or employees acting within the course and scope of their

employment with Defendants and in furtherance of Defendants’ business.

         6.     At all times material hereto, Defendants collectively constituted

Plaintiff’s employer under the joint and/or single employer doctrine.       Upon


                                          2
          Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 3 of 11




information and belief, Defendants shared common management, had interrelated

operations, collectively controlled Plaintiff’s job duties and responsibilities, and

collectively caused the actions complained of herein.

       7.        At all times material hereto, Defendants acted as employers of

Plaintiff within the meaning of the statutes which form the basis of this matter.

       8.        At all times material hereto, Plaintiff was an employee of Defendants

within the meaning of the statutes which form the basis of this matter.

   III.      JURISDICTION AND VENUE

       9.        The causes of action that form the basis of this matter arise under Title

VII and the PHRA.

       10.       The District Court has jurisdiction over Count I (Title VII) pursuant to

28 U.S.C. §1331.

       11.       The District Court has supplemental jurisdiction over Count II

(PHRA) pursuant to 28 U.S.C. §1367.

       12.       Venue is proper in the District Court under 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claim occurred within

this District.

       13.       On or about August 24, 2018, Plaintiff filed a Complaint with the

Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of

discrimination and harassment alleged herein. This complaint was cross-filed with


                                              3
         Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 4 of 11




the Equal Employment Opportunity Commission (“EEOC”). Attached hereto,

incorporated herein and marked as “Exhibit A” is a true and correct copy of the

PHRC Complaint (with personal identifying information redacted).

      14.    On or about January 8, 2020, the EEOC issued to Plaintiff a Notice of

Right to Sue. Attached hereto, incorporated herein and marked as “Exhibit B” is a

true and correct copy of that notice.

      15.    Plaintiff has fully complied with all administrative prerequisites for

the commencement of this action.

   IV.      FACTUAL ALLEGATIONS

      16.    Plaintiff was employed by Defendants from on or about May 8, 2018

until on or about August 8, 2018.

      17.    Plaintiff was employed as the Executive Assistant to George

Hutchinson, Owner, and consistently performed her job duties in an excellent

manner.

      18.    By way of background, many of the highest-ranking employees of

Defendants are relatives of Hutchinson, including Olivia Hutchinson, Residential

Real Estate and Leasing Director (Hutchinson’s daughter), Gabe Hutchinson, Vice

President (Hutchinson’s son), and Natalie Hutchinson, Chief Financial Officer

(Hutchinson’s daughter).

      19.    Furthermore, Hutchinson’s ex-wife, Kathy Hutchinson, held the


                                         4
        Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 5 of 11




position of Defendants’ Human Resources Director.

      20.      Shortly after Plaintiff began working, Hutchinson made numerous

sexually suggestive comments to her, including, without limitation, telling her that:

            a. he watched Plaintiff at the restaurant where she used to work for

               weeks before deciding if she would be the right fit for him;

            b. Plaintiff was “supposed to be here with” him;

            c. he liked when Plaintiff wore dresses and did not like when she wore

               pant suits;

            d. Plaintiff was “beautiful.”

      21.      In or about early to mid-July 2018, Hutchinson began asking more

intimate questions about Plaintiff’s personal life.

      22.      Hutchinson disclosed to Plaintiff that he had been physically abused

as a young child and asked whether Plaintiff had ever suffered any type of abuse.

Plaintiff disclosed to Hutchinson that she had been sexually abused as a child.

      23.      Hutchinson additionally asked Plaintiff whether she was still dating

her boyfriend and whether she intended to marry him or stay independent.

      24.      When Plaintiff informed Hutchinson that she intended to continue

dating her boyfriend, he tried to convince her to stay independent. Hutchinson told

Plaintiff he wanted to make her “feel safe” and to make it so she never had to rely

on another man again.


                                            5
        Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 6 of 11




      25.    On the morning of Friday, August 3, 2018, Hutchinson instructed

Plaintiff get into his car and stated that he did not feel like working.

      26.    Hutchinson drove her and Plaintiff back to his house, where he asked

Plaintiff to help him move furniture.

      27.    Hutchinson then asked Plaintiff to pick them up lunch and that they

could return to work after eating.

      28.    When Plaintiff returned from picking up lunch, she saw that

Hutchinson had poured wine for the two of them.

      29.    Hutchinson told Plaintiff she was “too good for” her previous

boyfriend and said that she should not be living close to her ex-husband.

      30.    Hutchinson then told Plaintiff how “vital” she was to him and that he

was in love with her.

      31.    Hutchinson told Plaintiff that he could set her up in a house. In return,

however, he asked that Plaintiff take care of him when he wanted company.

      32.    When Plaintiff appeared shocked and quiet, Hutchinson quickly

pointed it out, commenting that he was telling Plaintiff that he loved her, and she

was not responding the same way.

      33.    Hutchinson additionally told Plaintiff that she should understand all

the benefits he was offering me.

      34.    Hutchinson then dictated that Plaintiff stand up and embrace him, as


                                           6
        Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 7 of 11




he wanted to “show” Plaintiff how he felt.

      35.    Hutchinson walked towards Plaintiff and pulled her in close to him,

pressing up against her body such that Plaintiff could feel his erection.

      36.    Hutchinson kissed Plaintiff’s chest, neck, and lips.

      37.    Hutchinson thereafter directed Plaintiff to leave with his car and take

the rest of the day off. As Plaintiff was preparing to leave, however, Defendant

Hutchison grabbed her waist and pulled her close to him such that their bodies

were touching. He again kissed Plaintiff’s lips.

      38.    On August 8, 2018, Plaintiff’s employment was terminated.

      39.    Hutchinson aided and abetted the discrimination and harassment to

which Plaintiff was subjected.

      40.    Defendants have a pattern and practice of engaging in sex

discriminatory behavior.

      41.    Plaintiff was subjected to severe and/or pervasive conduct that

interfered with her ability to perform her job duties and was not welcomed by

Plaintiff, thereby creating a hostile work environment.

      42.    The conduct to which Plaintiff was subjected was so severe and/or

pervasive that a reasonable person in Plaintiff’s position would find the work

environment to be hostile and/or abusive.

      43.    Plaintiff’s sex was a motivating and/or determinative factor in


                                          7
        Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 8 of 11




Defendants’ conduct towards her.

       44.    As a direct and proximate result of the discriminatory conduct of

Defendants, Plaintiff has in the past incurred, and may in the future incur, a loss of

earnings and/or earning capacity, pain and suffering, embarrassment, humiliation,

loss of self-esteem, mental anguish, and loss of life’s pleasures, the full extent of

which is not known at this time.

                                COUNT I – TITLE VII

       45.    Plaintiff incorporates herein by reference the above paragraphs as if

set forth herein in their entirety.

       46.    By committing the foregoing acts of discrimination against Plaintiff,

Defendants violated Title VII.

       47.    Defendants acted willfully and intentionally, and with malice and/or

reckless indifference to Plaintiff’s protected rights, thereby warranting the

imposition of punitive damages.

       48.    As a direct and proximate result of Defendants’ violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein and has incurred

attorneys’ fees and costs.

       49.    Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendants’ discriminatory acts unless and

until this Court grants the relief requested herein.


                                           8
        Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 9 of 11




       50.     No previous application has been made for the relief requested herein.



                                  COUNT II – PHRA

       51.     Plaintiff incorporates herein by reference the above paragraphs as if

set forth herein in their entirety.

       52.     By committing the foregoing acts of discrimination, Defendants

violated the PHRA.

       53.     As a direct and proximate result of Defendants’ violation of the

PHRA, Plaintiff has sustained the injuries, damages, and losses set forth herein and

has incurred attorneys’ fees and costs.

       54.     Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendants’ discriminatory acts unless and

until this Court grants the relief requested herein.

       55.     No previous application has been made for the relief requested herein.

                                         RELIEF

       WHEREFORE, Plaintiff seeks damages and legal and equitable relief in

connection with Defendants’ unlawful conduct, and specifically prays that this

Court grant the following relief to Plaintiff by:

             (a) declaring the acts and practices complained of herein to be in

               violation of Title VII;


                                            9
Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 10 of 11




  (b) declaring the acts and practices complained of herein to be in

     violation of the PHRA;

  (c) enjoining and permanently restraining the violations alleged herein;

  (d) entering judgment against Defendants and in favor of Plaintiff in an

     amount to be determined;

  (e) awarding damages to make Plaintiff whole for all lost earnings,

     earning capacity and benefits, past and future, which Plaintiff has

     suffered or may suffer as a result of Defendants’ unlawful conduct;

  (f) awarding compensatory damages to Plaintiff for past and future pain

     and suffering, emotional upset, mental anguish, humiliation, and loss

     of life’s pleasures, which Plaintiff has suffered or may suffer as a

     result of Defendants’ unlawful conduct;

  (g) awarding punitive damages to Plaintiff;

  (h) awarding Plaintiff such other damages and relief as is appropriate

     under Title VII and the PHRA;

 (i)awarding Plaintiff the costs of suit, expert fees and other disbursements,

   and reasonable attorneys’ fees; and

  (j) granting such other and further relief as this Court may deem just,

     proper, or equitable including other equitable and injunctive relief

     providing restitution for past violations and preventing future


                                 10
   Case 4:20-cv-00564-MWB Document 1 Filed 04/03/20 Page 11 of 11




         violations.



                               CONSOLE MATTIACCI LAW, LLC


Dated: April 3, 2020           By:        _______________________
                                          Stephen G. Console, Esq.
                                          1525 Locust St., 9th Floor
                                          Philadelphia, PA 19102
                                          (215) 545-7676

                                          Attorney for Plaintiff,
                                          Emily Camerer




                                 11
